EXHIBIT 10.2

SERIES 2014-4 LOCKBOX ACCOUNT AGREEMENT

Dated as of November 3, 2014

JPMorgan Chase Bank, N.A. (“Processor”), AmeriCredit Financial Services, Inc.
(“AmeriCredit”) and The Bank of New York Mellon, as Trustee (the “Trustee”),
agree as follows:

1. Servicing Arrangements. AmeriCredit, as Servicer (the “Servicer”), AFS SenSub
Corp., as Seller (“Seller”), AmeriCredit Automobile Receivables Trust 2014-4
(the “Trust”) and the Trustee entered into a Sale and Servicing Agreement dated
as of November 3, 2014 (as amended, supplemented and otherwise modified from
time to time, the “Sale and Servicing Agreement”), relating to the Receivables
(as such term is defined in the Sale and Servicing Agreement), pursuant to which
the Receivables were sold, transferred, assigned, or otherwise conveyed to the
Trust. The Sale and Servicing Agreement contemplates the engagement of a
processor and includes terms for the opening of the Lockbox Account (as defined
herein), and the Indenture contemplates that the Lockbox Account will be
assigned and pledged to the Trust Collateral Agent. The Sale and Servicing
Agreement does not include specific terms for the provision of data processing
services and deposit of remittance items. Such terms are set forth in this
Lockbox Account Agreement (the “Agreement”). All capitalized terms used herein
and not otherwise defined herein shall have the meanings specified in the Sale
and Servicing Agreement.

2. Remittance Processing Services. In order to provide a means of collection of
the Receivables which will allow the Trustee to receive the proceeds of the
Receivables and related security without AmeriCredit or its Affiliates having
access to the funds, the parties hereto agree for the benefit of the Trustee
that the banking services (the “Service(s)”) of Processor will be used for the
deposit of remittances related to the Receivables and related security.

3. Customer Remittances. Third party money wire transfer providers, which shall
include Western Union Financial Services, Inc. (“ACH Service”) may from time to
time electronically deposit funds in the Lockbox Account (as defined herein) on
behalf of Obligors and such ACH Service shall be authorized by Processor to
electronically debit the Lockbox Account for the amounts of any return items
from Obligors; provided, however, the electronic debit of the Lockbox Account
for any return items by all ACH Services may not exceed $100,000 in the
aggregate per day. Processor is authorized to establish such arrangements, on
such terms deemed prudent by Processor, with such ACH Service concerning the
electronic access to the Lockbox Account.

4. The Lockbox Account.

(a) Processor (ABA No. 122100024) has established account number 657591637 (the
“Lockbox Account”). Pursuant to the terms of the Indenture and during the term
of this Agreement, and except as otherwise required by law (e.g., for purposes
of attachment, execution and other forms of legal process), all collected funds
held in the Lockbox Account shall be deemed to be the Trustee’s funds, and the
Trustee will have exclusive right to control such funds and to make demand upon
or otherwise require Processor to make payment of any such funds to any person.
In the event a successor Processor has become Processor, the successor
Processor’s



--------------------------------------------------------------------------------

notice of the new Lockbox Account pursuant to Section 16 shall amend and replace
the Lockbox Account above without the execution or filing of any document or any
further act by any of the parties to this Agreement.

(b) Unless otherwise directed by the Trustee, AmeriCredit agrees that all
collected funds on deposit in the Lockbox Account shall be transferred from the
Lockbox Account within two Business Days by wire transfer in immediately
available funds to the following account: The Bank of New York Mellon, Account
No. GLA211705 f/b/o 852240; ABA No. 021000018 (the “Collection Account”).

(c) Each party hereto agrees that all funds deposited into the Lockbox Account
will not be subject to deduction, setoff, banker’s lien, or any other similar
right in favor of any person, except that Processor or ACH Service may setoff
against the Lockbox Account the face amount of any check or other item deposited
in and credited to such Lockbox Account which is subsequently returned for any
reason or is otherwise not collected, necessary account adjustments as a result
of errors and overdrafts related to return items. If there are insufficient
funds in the Lockbox Account to pay items charged back to the Lockbox Account
and AmeriCredit has not remitted payment within 10 days of demand therefor by
Processor, the Trustee shall, upon provision of evidence satisfactory to the
Trustee, make payment to Processor for any such amounts from funds in the
Collection Account but, only to the extent that such amount was actually
received by the Trustee. If there are insufficient funds in the Lockbox Account
to pay items charged back to the Lockbox Account, AmeriCredit shall remit
payment within 2 days of demand therefore by Processor.

5. Applicable Documentation. This Agreement supplements, rather than replaces,
Processor’s deposit account agreement, terms and conditions, and other standard
documentation in effect from time to time with respect to the Lockbox Account or
the services provided in connection therewith (the “Applicable Documentation”),
which Applicable Documentation will continue to apply to the Lockbox Account and
such services, and the respective rights, powers, duties, obligations,
liabilities and responsibilities of the parties thereto and hereto, to the
extent not expressly conflicting with the provisions of this Agreement (however,
in the event of any such conflict, the provisions of this Agreement shall
control). Prior to issuing any instructions, the Trustee shall provide Processor
with such documentation as Processor may reasonably request to establish the
identity and authority of the individuals issuing instructions on behalf of the
Trustee. The Trustee may request the Processor to provide other services with
respect to the Lockbox Account; however, if such services are not authorized or
otherwise covered under the Applicable Documentation, Processor’s decision to
provide any such services shall be made in its sole discretion (including
without limitation being subject to AmeriCredit and/or the Trustee executing
such Applicable Documentation or other documentation as Processor may require in
connection therewith).

6. Processor’s General Duties. Notwithstanding anything to the contrary in this
Agreement: (i) Processor shall have only the duties and responsibilities with
respect to the matters set forth herein as is expressly set forth in writing
herein and shall not be deemed to be an agent, bailee or fiduciary for any party
hereto; (ii) Processor shall be fully protected in acting or refraining from
acting in good faith without investigation on any notice, instruction or request
purportedly furnished to it by AmeriCredit or the Trustee in accordance with the
terms hereof, in which case the parties hereto agree that Processor has no duty
to make any further inquiry

 

2



--------------------------------------------------------------------------------

whatsoever; (iii) it is hereby acknowledged and agreed that Processor has no
knowledge of (and is not required to know) the terms and provisions of the Sale
and Servicing Agreement referred to in Section 1 above or any other related
documentation or whether any actions by the Trustee, AmeriCredit or any other
person or entity are permitted or a breach thereunder or consistent or
inconsistent therewith; and (iv) Processor shall not be liable to any party
hereto or any other person for any action or failure to act under or in
connection with this Agreement except to the extent such conduct constitutes its
own willful misconduct or gross negligence.

7. Processing of Items. The provision of services shall be governed by the
Processor’s Treasury Management Services Agreement, Commercial Account Agreement
or other applicable agreements and related service terms (individually and
collectively, the “Bank Agreements”), as may be amended from time to time,
subject to the prior written consent to any such amendments of a material nature
by the Trustee and AmeriCredit, which consents shall not be unreasonably
withheld, conditioned or delayed.

8. Confidentiality. Processor agrees that all information concerning the
Obligors of the Receivables which comes into Processor’s possession pursuant to
this Agreement, other than that which is already known by Processor or to the
general public, will be treated in a confidential manner.

9. Fees. Unless otherwise agreed by Processor, AmeriCredit shall pay Processor
the fees set forth for this Service in Processor’s most current Price List as in
effect from time to time, plus additional fees for the performance of services
beyond the terms of this Agreement, or resulting from increased expenses
incurred by the failure of AmeriCredit to furnish within a reasonable period of
time following a request by Processor, data in a form acceptable to Processor.
Processor shall look first to AmeriCredit for payment of such fees. If
AmeriCredit fails to pay Processor within thirty (30) days of receipt of invoice
but in any event no later than forty-five (45) days from the date of the
invoice, Processor will notify the Trustee in writing as soon as practicable and
provide to the Trustee a copy of such unpaid invoice. Subject to rights to
terminate this Agreement pursuant to Section 14, Processor will continue to
perform its services under this Agreement and the amount reflected in such
invoice will be paid to Processor by the Trustee out of funds in the Collection
Account on the next Distribution Date (as defined below), which follows by at
least three Business Days the date of giving such notice to the Trustee. Any
fees unpaid after such date will be considered unpaid fees. “Distribution Date”
means the fifteenth day of the following calendar month, or, if such day is not
a Business Day, the immediately following Business Day.

10. Processor’s Liability for Nonperformance. In performing the Services,
Processor will exercise ordinary care and act in good faith. Processor shall be
deemed to have exercised ordinary care if its action or failure to act is in
conformity with general banking usages or is otherwise a commercially reasonable
practice of the banking industry. Processor’s liability relating to its or its
employees’, officers’ or agents’ performance or failure to perform hereunder, or
for any other action or inaction of Processor, or its employees, officers or
agents, shall be limited exclusively to the lesser of (i) any direct losses
which are caused by the failure of Processor, its employees, officers or agents
to exercise reasonable care and/or act in good faith, and (ii) the face amount
of any item, check, payment or other funds lost or mishandled by the action or
inaction of Processor. Under no circumstances will Processor be liable for any
general, indirect, special, incidental, punitive or consequential damages or for
damages caused, in whole

 

3



--------------------------------------------------------------------------------

or in part, by the action or inaction of AmeriCredit or the Trustee, whether or
not such action or inaction constitutes negligence. Processor will not be liable
for any damage, loss, liability or delay caused by accidents, strikes, fire,
flood, war, riot, equipment breakdown, electrical or mechanical failure, acts of
God or any cause which is reasonably unavoidable or beyond its reasonable
control. AmeriCredit agrees that the fees charged by Processor for the
performance of this Service shall be deemed to have been established in
contemplation of these limitations on Processor’s liability. In addition,
AmeriCredit agrees to indemnify and hold Processor harmless from all liability
on the part of Processor under this Section 10 except such liability as is
attributable to the gross negligence of Processor.

11. Indemnification by AmeriCredit. AmeriCredit agrees to indemnify, defend and
hold Processor harmless from and against any and all damage, loss, cost, expense
or liability of any kind, including, without limitation, reasonable attorneys’
fees and court costs, which results, directly or indirectly, in whole or in
part, from any negligence and willful misconduct or infidelity of AmeriCredit or
any agent or employee of AmeriCredit, incurred in connection with this Agreement
or the Lockbox Account or any interpleader proceeding relating thereto or from
Processor acting upon information furnished by AmeriCredit under this Agreement.
AmeriCredit will remain liable for all indemnification under this Section 11
after its removal and/or resignation as Servicer.

12. Other Agreements. Processor shall not be bound by any agreement between any
of the other parties hereto irrespective of whether Processor has knowledge of
the existence of any such agreement or the terms and provisions thereof.

13. Records. This Agreement and the performance by Processor of the Services
hereunder shall not relieve Processor of any obligation imposed by law or
contract regarding the maintenance of records.

14. Amendment and Termination. This Agreement may only be amended in writing
signed by all parties to this Agreement. AmeriCredit or Trustee may immediately
terminate this Agreement for cause, provided, however, that a similar agreement
has been executed with a successor processor reasonably acceptable to the
Trustee or the Trustee has consented to such termination. The Trustee may
immediately terminate this Agreement and shall do so upon written notice to the
other parties hereto. Otherwise, any party may terminate this Agreement on
forty-five (45) days’ prior written notice to the others; provided, however,
that AmeriCredit shall promptly notify the Trustee of receipt of any such notice
and shall arrange for alternative account services satisfactory to the Trustee
prior to the termination of the Services. Upon any termination of the Agreement,
the Lockbox Account shall remain open for the deposit of remittances related to
the Receivables and related security for a period of at least ninety (90) days
after the termination date, unless arranged otherwise between AmeriCredit and
Processor. After any termination, Processor’s fees with respect to the Services
it performs during such period shall be consistent with such fees at the time of
such termination.

15. Successor Servicer or Trustee. Upon the termination or resignation of the
Trustee or the Servicer, this Agreement shall not thereupon terminate but rather
the successor Trustee or successor Servicer appointed pursuant to the Indenture
or the Sale and Servicing Agreement, as applicable, shall succeed, except as
otherwise provided herein, to all the rights, benefits, duties and obligations
of the Trustee or the Servicer, as applicable, hereunder. Upon

 

4



--------------------------------------------------------------------------------

the appointment and acceptance of a successor Trustee or successor Servicer
under the Indenture or the Sale and Servicing Agreement, as applicable, such
successor Trustee or successor Servicer, as applicable, shall provide an
Assignment Notice to Processor along with any required documentation that
Processor may require in order to satisfy its know your customer policies and
its due diligence requirements to qualify the assignee as a customer. An
“Assignment Notice” is a notice purporting to be signed by either the successor
Servicer or successor Trustee, as applicable, in which such successor agrees to
assume all of either Servicer or Trustee’s obligations under this Agreement and
is substantially in the same form as Exhibit A, attached hereto, with a copy of
this Agreement attached. The Trustee or the Servicer, as applicable, hereunder
shall continue to act in such capacity hereunder until its successor has been
appointed and accepted such appointment under the Indenture or Sale and
Servicing Agreement, as applicable.

16. Successor Processor. Any company or national banking association into which
Processor may be merged or converted or with which it may be consolidated, or
any company or national banking association resulting from any merger,
conversion or consolidation to which it shall be a party or any company or
national association to which Processor may sell or transfer all or
substantially all of its business (provided any such company or national banking
association shall be a company organized under the laws of any state of the
United States or a national banking association and shall be eligible to perform
all of the duties imposed upon it by this Agreement) shall be the successor to
Processor hereunder without the execution or filing of any document or any
further act by any of the parties to this Agreement; provided, however, that
Processor notify the Trustee and AmeriCredit of any such merger, conversion or
consolidation within 30 days of its occurrence. If such successor requires the
establishment of a new account, then the successor Processor shall as soon as
practicable after the occurrence of any such merger, conversion or consolidation
(i) establish the new Lockbox Account and (ii) send written notice to the
Trustee and AmeriCredit with respect to the new Lockbox Account number.

17. Governing Law. This Agreement shall be governed by the laws of the State of
Texas. All parties hereby waive all rights to a trial by jury in any action or
proceeding relating to Lockbox Account or this Agreement.

18. Notices. All written notices required by this Agreement shall be delivered
or mailed to the other parties at the addresses set forth below or to such other
address as a party may specify in writing.

 

Processor:                        JPMorgan Chase Bank, N.A.    611 Woodward
Avenue, Floor 02    Detroit, Michigan 48226-3408    Attention: Eric Reimer   
Email: Eric.Reimer@jpmchase.com    Fax No.: 972.869.9327    With a copy to:   
JPMorgan Chase Bank, N.A.    611 Woodward Avenue, Floor 02    Detroit, Michigan
48226-3408

 

5



--------------------------------------------------------------------------------

   Attention:  Ric H. Huttenlocher    Email:  ric.huttenlocher@jpmorgan.com   
Fax No.:  313.256.2190 AmeriCredit:    AmeriCredit Financial Services, Inc.   
801 Cherry Street, Suite 3500    Fort Worth, Texas 76102    Attention: Chief
Financial Officer Trustee:    The Bank of New York Mellon    101 Barclay Street,
4 West    New York, New York 10286    Attention: Corporate Trust
Administration—AmeriCredit 2014-4

19. Bankruptcy. Processor hereby covenants and agrees that, prior to the date
which is one year and one day after the payment in full of the Notes and all
amounts owed under the Indenture and the Sale and Servicing Agreement, Processor
will not institute against or join with any other person in instituting against
the Trust or the Seller, any proceeding or file any petition against the Trust
or the Seller under any bankruptcy, insolvency or similar law for the relief or
aid of debtors (including, without limitation, Title 11 of the United States
Code or any amendment thereto), seeking the dissolution, liquidation,
arrangement, reorganization or similar relief of the Trust or the Seller or the
appointment of a receiver, trustee, custodian or liquidator of the Trust or the
Seller, or issue any writ, order, judgment warrant of attachment, execution or
similar process against a substantial part of the property, assets or business
of the Trust or the Seller. This covenant shall survive the termination of this
Agreement.

20. Waiver of Jury Trial. Each of the parties hereto hereby irrevocably and
unconditionally waives, to the fullest extent permitted by law, any and all
right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby.

21. No Partnership or Joint Venture. Nothing herein contained shall constitute a
partnership between or joint venture by the parties hereto or constitute any
party the agent of the others. No party shall hold itself out contrary to the
terms of this Section and no party shall become liable by any representation,
act or omission of the other contrary to the provisions hereof. This Agreement
is not for the benefit of any third party and shall not be deemed to give any
right or remedy to any such party whether referred to herein or not.

22. Severability. Any term or provision of this Agreement that is held by a
court of competent jurisdiction to be invalid, void or unenforceable shall not
affect the validity or enforceability of the remaining terms and provisions
hereof or the validity or enforceability of the invalid, void or unenforceable
term or provision in any other situation or in any other jurisdiction. If the
final judgment of a court of competent jurisdiction declares that any term or
provision hereof is invalid, void or unenforceable, the parties agree that the
court making such determination shall have the power to reduce the scope,
duration or applicability of the term or provision, to delete specific words or
phrases or to replace any invalid, void or unenforceable term or provision with
a term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid, void or unenforceable term or
provision.

 

6



--------------------------------------------------------------------------------

23. No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of any person, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exhaustive of any rights, remedies, powers and privileges
provided by applicable law.

24. Rules of Construction. Unless the context otherwise requires, (a) words in
the singular include the plural, and words in the plural include the singular
and (b) “including” means, where not already so indicated, “including without
limitation.” Unless otherwise stated in this Agreement, in the computation of a
period of time from a specified date to a later specified date, the word “from”
means “from and including” and the words “to” and “until” each mean “to but
excluding.” “Herein,” “hereof” and other words of similar import refer to this
Agreement as a whole and not to any particular Article, Section or other
subdivision. Unless otherwise specified, references in this Agreement to any
Article, Section, Schedule, Annex or Exhibit are references to such Article or
Section of, or Schedule, Annex or Exhibit to, this Agreement, and references in
any Article, Section, Schedule, Annex, Exhibit or definition to any subsection
or clause are references to such subsection or clause of such Article, Section,
Schedule, Annex, Exhibit or definition. All references in this Agreement to an
agreement, instrument or other document shall be construed as a reference to
that agreement, instrument or document as the same may be amended, modified,
varied, supplemented or novated from time to time.

25. Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, any one of which need not contain the signatures of more than one
party, but all such counterparts taken together shall constitute one and the
same agreement. Facsimile, .pdf or other electronic signatures on counterparts
of this Agreement shall be deemed original signatures with all rights accruing
thereto except in respect to any non-US entity from a jurisdiction where
original executed signatures are required.

26. Limited Trustee Liability. In connection with this Agreement, the Trustee
shall be entitled to the benefit of every provision of the Indenture limiting
the liability of or affording rights, benefits, protections, immunities or
indemnities to the Trustee as if they were expressly set forth herein mutatis
mutandis.

[Remainder of Page Intentionally Left Blank]

 

7



--------------------------------------------------------------------------------

PROCESSOR:      AMERICREDIT: JPMORGAN CHASE BANK, N.A.      AMERICREDIT
FINANCIAL SERVICES,


INC.

By:  

 

     By:  

 

  Name:        Name:   Title:        Title: TRUSTEE:       

THE BANK OF NEW YORK MELLON,

as Trustee

       By:  

 

         Name:          Title:       

[Series 2014-4 Lockbox Account Agreement]